Case 19-12537-amc      Doc 20     Filed 07/29/19 Entered 07/29/19 12:48:08        Desc Main
                                  Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ____________________________________
   IN RE:                               :              CHAPTER 13
                                        :
         ADA BUNDY                      :              BANKRUPTCY NO: 19-12537-
                                                       AMC
                                               :
                                               :       HEARING DATE: JULY 30, 2019
          Debtor                               :       AT 11:00 A.M. COURTROOM 4
                                               :       900 MARKET STREET
                                               :       PHILADELPHIA, PA 19107
   ____________________________________

                PRAECIPE TO WITHDRAW MOTION FOR IN REM RELIEF

       Erion Real Estate Investors, LLC, by and through its undersigned counsel hereby

   requests that its Motion for In Rem relief be withdrawn without prejudice.



                                        HOWARD G. FORD, ESQUIRE, P.C.

                                              Howard G. Ford, Esquire
                                        BY: ____________________________
                                              Howard G. Ford, Esquire

   Dated: July 29, 2019
